Citation Nr: 1632580	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to January 1995.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction was subsequently transferred to Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking TDIU.  She is service connected for chronic facial pain with severe temporomandibular joint syndrome; headaches due to an undiagnosed illness; chondromalacia of the right knee; and hallux valgus of the right foot; with a current combined disability rating of 70 percent.  

She has not worked since 2005 and has experienced two CVAs since that time, which were attributed to her history of cocaine abuse.

An August 2006 SSA decision found that the Veteran was unable to perform her past relevant work, because those jobs require lifting over 10 pounds, standing or walking over two hours, working 40 hours per week or were semi-skilled.  A June 2010 VA treatment record suggested the Veteran was unable to perform duties necessary for employment of any kind due to her multiple physical problems (chronic headaches, chondromalacia, of the right knee, and multiple joint pain).  A September 2010 general VA examination indicated that the Veteran's knee disability prevented walking or standing; that her hallux valgus required her to be provided short rest brakes; and that her headaches could impact her employment.  A September 2010 dental VA examination evaluated the severity of her jaw pain, but it did not indicate if it impacted her employment.  However, the examiner concluded that the Veteran's history of strokes was what was keeping her from working and not her service connected disabilities headaches, foot, and knee.

The SSA opinion is not sufficient to grant TDIU at this time, because it takes into consideration factors that VA may not consider such as non-service connected disabilities and age.  The VA treatment record is not sufficient to grant TDIU at this time, because it is conclusory in nature and does not indicate which reliable principles and methods or facts and data were relied upon in forming it.  Furthermore, the VA general examination is not sufficient to make a factual finding at this time, because it does not indicate in what way or to what extent the Veteran's headaches impact her employment.  Finally, the September 2010 VA examination is insufficient for rating purposes, because it does not discuss how, if at all, the Veteran's jaw disability impacts her employment.  Nevertheless, competent medical evidence suggests that the Veteran can no longer work, and that her service-connected disabilities impact her employability.  Accordingly, VA's duty to assist is triggered, and this matter must be referred for an additional examination.

Accordingly, the case is REMANDED for the following action:

1.   Arrange for the Veteran to undergo and appropriate VA examination(s) to answer the following questions:

a.  To what extent does the Veteran's chronic facial pain with severe temporomandibular joint syndrome hinder her ability to secure and maintain substantially gainful employment?  Why?

b.  To what extent does the Veteran's headache disability hinder her ability to secure and maintain substantially gainful employment?  Why?

c.  To what extent does the Veteran's chondromalacia of the right knee hinder her ability to secure and maintain substantially gainful employment?  Why?
d.  To what extent does the Veteran's hallux valgus of the right foot hinder her ability to secure and maintain substantially gainful employment?  Why?

e.  What is the combined effect of the Veteran's chronic facial pain with severe temporomandibular joint syndrome, headaches, chondromalacia of the right knee, and hallux valgus of the right foot on her ability to obtain and maintain gainful employment?  Why?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



